FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 LOUIS TAYLOR, a single man,                      No. 17-16980
               Plaintiff-Appellee,
                                                    D.C. No.
                    v.                         4:15-cv-00152-RM

 COUNTY OF PIMA, a body politic;
 CITY OF TUCSON, a body politic,                      ORDER
           Defendants-Appellants.


                      Filed August 14, 2019

        Before: Mary M. Schroeder, Eugene E. Siler,*
            and Susan P. Graber, Circuit Judges.

                                Order




    *
      The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2              TAYLOR V. COUNTY OF PIMA

                         ORDER

    Judges Siler and Graber voted to deny the petitions for
panel rehearing. Judge Schroeder voted to grant the petitions
for panel rehearing. Judge Graber voted to deny the petitions
for rehearing en banc, and Judge Siler so recommended.
Judge Schroeder recommended granting the petitions for
rehearing en banc.

    The full court has been advised of the petitions for
rehearing en banc. A judge of the court requested a vote on
en banc rehearing. The matter failed to receive a majority of
votes of non-recused active judges in favor of en banc
consideration. Fed. R. App. P. 35(f).

    Judge Hurwitz did not participate in the deliberations or
vote in this case.

    The petitions for panel rehearing and the petitions for
rehearing en banc are DENIED.